Citation Nr: 1644982	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  13-121 63	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back disability.  

2.  Entitlement to service connection for a right knee disability.  

3.  Entitlement to service connection for a left knee disability.  

4.  Entitlement to service connection for hemorrhoids.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Stuart Sparker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1992 to March 1999.  He also had periods of Active Duty for Training (ACDUTRA) and Inactive Duty for Training (INACDUTRA) with the Oklahoma National Guard from April 1999 to June 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified at a hearing before the undersigned in August 2014.  A transcript is of record. 

The Board remanded this case in March 2015 for additional development.  It now returns for appellate review. 


FINDINGS OF FACT

1.  The Veteran's current low back condition did not have its onset during active service and is not related to any incident of service. 

2.  The Veteran's current right knee condition did not have its onset during active service and is not related to any incident of service. 

3.  The Veteran's current left knee condition did not have its onset during active service and is not related to any incident of service. 

4.  The Veteran's current hemorrhoid condition did not have its onset during active service and is not related to any incident of service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for service connection for a right knee condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

3.  The criteria for service connection for a left knee condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

4.  The criteria for service connection for a hemorrhoid condition have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  

VA's duty to notify was satisfied by a May 2011 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the Veteran's service treatment records and VA treatment records have been associated with the claims file.  See 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.  

An adequate VA examination was performed, and medical opinions provided, in August 2015.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  In the examination report, the examiner considered the Veteran's medical history and set forth the findings made on examination.  The medical opinion provided an explanation in support of the conclusion reached that is specific and clear, such that the Board is able to make a fully informed decision.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an adequate opinion must support its conclusion with an analysis that can be weighed against contrary opinions); see also Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion even when the rationale does not explicitly 'lay out the examiner's journey from the facts to a conclusion'") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)); Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that the Board is "entitled to assume" the competency of a VA examiner without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  Accordingly, the examination and opinion are adequate for the purposes of this decision.  

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of this claim, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).  

The Board remanded this claim in March 2015 to verify his National Guard service as ACDUTRA or INACDUTRA, gather additional VA treatment records, associate the Veteran's complete service treatment record with the file, and to afford the Veteran a VA examination.  These actions have been accomplished, to the extent possible.  Accordingly, the Board finds there has been substantial compliance with its remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions, and imposes upon VA a concomitant duty to insure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial rather than strict compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  


II. Analysis

The Veteran claims that due to his service as a field artilleryman which required him to lift heavy artillery rounds, he developed a low back condition, right knee condition, left knee condition, and hemorrhoids.  Specifically, he asserted that he experienced these conditions while in service but was prevented by his chain of command from seeking treatment because, according to the Veteran, his chain of command did not want its soldiers to give the appearance of weakness.  For the reasons below, the Board finds that service connection is not warranted.  

Service connection means that a veteran has a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "medical nexus" between the current disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); see 38 C.F.R. § 3.303(a).  

For the chronic diseases listed in 38 C.F.R. § 3.309(a), including arthritis, if the chronic disease manifested in service, then service connection will be established for subsequent manifestations of the same chronic disease at any date after service, no matter how remote, without having to show a causal relationship or medical nexus, unless the later manifestations are clearly due to causes unrelated to service ("intercurrent causes").  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012) (holding that § 3.303(b) only applies to the chronic diseases listed in 38 U.S.C.A. § 1101 § 3.309(a)).  When the condition noted during service is not shown to be chronic, or its chronicity may be legitimately questioned, then a continuity of symptoms after service must be shown to establish service connection under this provision.  Id.; Walker, 708 F.3d at 1338-39 (observing that a continuity of symptoms after service is a relaxed evidentiary showing that itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during a] presumptive period").  To establish service connection based on a continuity of symptoms under § 3.303(b), the evidence must show: (1) a condition "noted" during service; (2) post-service continuity of the same symptoms; and (3) a nexus between the present disability and the post-service symptoms.  Fountain v. McDonald, 27 Vet. App. 258, 263-64 (2015). 

The Board has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104(d)(1) (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Allday v. Brown, 7 Vet. App. 517, 527 (1995).  The Board must assess the credibility and weight of the evidence, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

While it is conceded that the Veteran was required to perform rigorous physical activity during service, to include lifting heavy of artillery rounds, the preponderance of the evidence weighs against a relationship between his low back, knee, and hemorrhoid disabilities and his in-service activities.  

Service treatment records do not reflect any complaints or findings of a back condition, a right knee condition, a left knee condition, or hemorrhoids while in service.  Shortly after his separation from service, in May 1999 and October 1999 Initial Medical Review - Annual Medical Certificates, the Veteran denied having any medical problems.  

The Veteran has submitted, and the Board has thoroughly reviewed, both statements made by the Veteran and buddy statements detailing his conditions.  A May 22, 2011 buddy statement from J.M. noted that he had known the Veteran for 18 years and that ever since he had known the Veteran, he had back, bilateral knee, and hemorrhoid pain.  Another May 22, 2011 buddy statement from J.N, the Veteran's pastor, noted that he had known the Veteran for 22 years and that since he has known the Veteran, he has had medical disabilities that prevented him from maintaining full-time employment.  

The Veteran submitted a statement in May 2013.  He reported that he was a 13B field artillery crew member during his time in service.  He also stated that, "while dealing with the equipment in my field of work, my body went through some wear and tear. We were advised not to go to sick call by my chain of command unless there was a drastic emergency. I had problems with my lower back, knees, and hemorrhoids that occurred during my time in the military."  Veteran Statement, May 16, 2013.  

A May 21, 2013 buddy statement from D.C. noted that he had known the Veteran for 16 years and that during that time he witnessed the Veteran in pain and unable to walk for long periods of time without having to pause and sit down due to knee pain.  He also reported that he witness the Veteran complaining of constant back pain and that the gate of his walk had changed over the years.  

A second statement from J.M., dated May 26, 2013, noted that he had known the Veteran for 15 years.  He stated that he was also a Veteran and served in the same position as the Veteran did.  He reported that, "during the time the Veteran was in the military, I was just getting to know him, and he was in the process of ETSing.  I did not know the severity of his injuries until we became close friends and he had already ETSed out of the military."  J.M. statement, May 26, 2013.  

The Veteran testified before the Board in August 2014.  He again reported that his non-commissioned officers prevented him from seeking treatment while in service.  Hearing Transcript, August 29, 2014 at 4.  He stated that he did not seek treatment later in his military career because he was too tired or exhausted after work.  Id.  The Veteran also reported that he continued to experience back and knee pain after leaving service until he sought treatment at the Lawton, Oklahoma VA medical center in 1999.  Id. at 8.  Also during his hearing, the Veteran described an incident that occurred while working at a meat company where he fell and could not get up.  He reported that he went to the Lawton VAMC for treatment but rather than treating him, VA deferred him into an assistance program.  Finally, he noted that he did not seek treatment for his back condition at that time, rather he only sought treatment for his knees and that they did provide him with an X-ray.  



The Veteran submitted another statement in August 2016.  He reported that while serving, he was not given the opportunity to go to the hospital for his back, knee, and hemorrhoid problems because his leaders, during that time, did not allow that kind of action from soldiers, since that was labeled as weakness and indicated a weak section or crew.

The Board assigns little probative value to the foregoing statements.  As to the Veteran's statements reporting that his chain of command prevented him from receiving treatment for his back, bilateral knee, and hemorrhoid conditions while in service, the Board notes that the Veteran served for two different chains of command, one in Korea and one at Ft. Sill, Oklahoma.  Yet, he did not specify which chain of command prevented him from seeking medical care.  The Board also notes that his STRs from both duty locations show that he was able to receive care for other conditions.  His records indicate treatment for conjunctivitis in November 1992, tonsillitis in September 1993, optometry testing in January 1994, a left foot injury in September 1995, left ankle pain in March 1996, stomach pain in January 1998, and a skin condition in May 1998.  Thus, as it appears from the Veteran's treatment records that he was able to seek treatment for other conditions despite serving two different commands, the Board finds his assertions that he experienced back, knee, and hemorrhoid symptoms, but was not able to seek treatment, not to be credible and lacking probative value.  

With respect to the lay statements from J.M., J.N., and D.C., these individuals indicate that they have known the Veteran to have back, knee and hemorrhoid symptoms since his time in the military.  However, the statements are general in nature and none of these individuals served with the Veteran in the military; nor did they provide details as to how they were able to observe any of the Veteran's symptoms while the Veteran was in the military.  Rather, J.M. has stated that he did not know the severity of the Veteran's injuries until they became close friends and he had already separated from the military.  Thus, the Board finds the statements from these individuals concerning the presence of the Veteran's symptoms during service to lack probative value.  



Finally, the Board notes that the Veteran testified that he received VA treatment beginning in September 1999.  However, the Appeal Management Center (AMC) certified in a March 2016 memorandum that VA treatment records for the Veteran from September 1999 to July 2011 did not exist.  Additionally, a Lawton VAMC treatment note from Dr. A.A. shows, "[that the Veteran] [came] to [the] clinic today for the first time seeking medical evaluation and follow up on his conditions."  See Lawton VAMC treatment record, July 1, 2011 at 53.  Thus, the Board finds the Veteran's testimony stating that he received VA treatment for his claimed disabilities beginning in September 1999 not to be credible.  

Thus, for the reasons already discussed, the Board does not find it credible that the Veteran has had back, knee, and/or hemorrhoid symptoms during or ever since active service.  Thus, the weight of these statements is discounted.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (noting that the witness's credibility affects the weight to be given to his testimony).

The VA medical opinion obtained in this case offers more probative value and carries more weight than the lay statements of record.  An August 2015 VA examiner concluded that it was less likely than not that the Veteran's back, knee, and hemorrhoid disorders had their clinical onset during active service or were related to any incident of service, to include his lifting heavy artillery rounds weighing from 100 to 300 pounds.  The examiner explained that there was no medical-record documentation of any complaints of these conditions until 2011 and, as such, chronicity of the conditions in service could not be established.  The examiner's opinion is based upon an accurate factual background, as the Board has found the lay evidence of record concerning ongoing symptoms during and since service to lack credibility.  This opinion is highly probative, as it represents the informed conclusion of a medical professional based on a review of the Veteran's medical history and the clinical findings made on examination, and is supported by sufficient explanation that is consistent with the evidence of record.  Therefore, it carries much weight in the Board's determination.  There is no contrary medical opinion of record.  



As the Veteran and other lay individuals of record are not shown to have medical training, their opinions as to the clinical onset/chronicity and/or etiology of his claimed conditions are outweighed by that of the VA medical examiner.  
The determination in this case is medically complex, since whether physical activities, to include heavy lifting, has caused damage to the internal musculoskeletal and gastrointestinal systems, with no diagnoses until years later, cannot be perceived through the senses alone.  Therefore, competent medical evidence is required.  See Jandreau 492 F. 3d at 1376-77; Barr, 21 Vet. App. at 309; Layno, 6 Vet. App. at 469 (holding that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Accordingly, because the Veteran, J.M., J.N., and D.C. are lay persons in the field of medicine, their unsupported opinions are not competent evidence on this issue, and thus lack probative value.  See Layno, 6 Vet. App. at 470-71.

Presumptive service connection for arthritis of the back and knees as a chronic disease is also not warranted.  See Walker, 708 F.3d at 1338.  Because arthritis was not noted during service (let alone shown to be chronic), service connection may not be established for arthritis as a chronic disease based on a chronicity in service or a continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b); Fountain, 27 Vet. App. at 263-64.  Moreover, the evidence does not show that arthritis of the back or knees manifested to a compensable degree within one year of service separation.  See 38 C.F.R. §§ 3.307(a), 3.309(a).  To the contrary, x-rays taken in July 2011 were negative for arthritis of the lower back as well as both knees.  

The Board is grateful to the Veteran for his honorable service, and regrets that it cannot render a favorable decision in this matter.  In sum, the preponderance of the evidence is against the Veteran's claims.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for low back, right knee, left 

knee, and hemorrhoid disorders is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



ORDER

Entitlement to service connection for a low back disability is denied.  

Entitlement to service connection for a right knee disability is denied.  

Entitlement to service connection for a left knee disability is denied.  

Entitlement to service connection for hemorrhoids is denied.  



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


